DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1, Fig. 5, claims 1, 6-9 and 17-20 in the reply filed on May 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 2-5 and 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.
 
Priority
This application is a divisional of U.S. Patent Application No. 16/733,655, filed on January 3, 2020, now U.S. Patent No. 11,259,813, which claims the benefit of U.S. Provisional Patent Application No. 62/815,632, filed on March 8, 2019.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oepen (US 2012/0209317) in view of Jugenheimer et al. (US 2009/0149870) as evidentiary reference.

Referring to claim 1, Oepen discloses a bleeding control device (para [0080], para [0140]-[0149] and Figs. 1A-1B and 9A) comprising: 
an outer storage container housing (Figs. 1A-1B and 9A. In paragraph [0079] Oepen discloses that handle 12 of the embodiment as shown in Figs. 1A-1B can be used with the embodiment as shown in Fig. 9A or other embodiments. Handle 12 (Figs. 1A-1B), sheath 302 and sheath cover 360 (Fig. 9A) have been interpreted as the outer storage container housing); 
a compressed spring arranged within the outer storage container housing (para [0059]: “The drive system can include a preloaded mechanical spring in place of a traditional electronic motor. The preloaded spring can be configured to release energy on command from the user so as to function similarly to a motor. Also, the drive system can be pressure based and can use a gas (e.g., air, oxygen, nitrogen, carbon dioxide, etc.) at an elevated pressure to provide a force to push the closure element or provide power for other aspects of the medical device. The pressure based drive system can use a pressure cartridge and plunger mechanism, for example.” (emphasis added));
wound blocking content arranged within the outer storage container housing (closure element 370 (Fig. 9A), para [0140]); and 
an activator configured to activate the compressed spring to deploy the wound blocking content from the outer storage container housing (para [0140]: “the button pad 344 can be manipulated by an operator of the device 300 in order to provide instruction data to the controller 346 that causes power to be transferred from the power source 340 to the drive system 315 for operation of the device 300.”)
 
Referring to claim 6, Oepen discloses the bleeding control device according to claim 1, wherein the wound blocking content comprises packed gauze or other absorptive material (para [0151]: “Moreover, the closure element can be coated with a polymer /drug coating so that a drug can aid in closing and sealing the opening in the blood vessel, such as a hemostatic drug. Also, a drug can be used for treating complications or infections.” Examiner notes that hemostatic drug is an absorbent material).

Referring to claim 7, Oepen discloses the bleeding control device according to claim 1, wherein the wound blocking content comprises a hemostatic and/or antibiotic material (para [0151]: “Moreover, the closure element can be coated with a polymer /drug coating so that a drug can aid in closing and sealing the opening in the blood vessel, such as a hemostatic drug. Also, a drug can be used for treating complications or infections.”)

Referring to claim 8, Oepen discloses the bleeding control device according to claim 1, further comprising a piston, wherein the compressed spring is configured to drive the piston to deploy the wound blocking content from the outer storage container housing when activated by the activator (Fig. 9A shows piston 350 is used to deploy the closure element 370, thus, Oepen inherently discloses the spring is pressed against the piston 350 to drive the piston 350. Extrinsic evidence, Jugenheimer et al. (US 2009/0149870) discloses compressed spring is configured to drive the piston 420 to deploy the closure element 10 (Fig. 8, para [0111]).

Referring to claim 9, Oepen discloses the bleeding control device according to claim 8, further comprising a stop 166 (Fig. 9A) configured to prevent the piston from moving beyond the stop in a longitudinal direction of the outer storage container housing (para [0116]: “The distal end 106 of the lumen 112 can include stoppers 166 that are configured for stopping the distal movement of the drive collar 150.”)

Referring to claim 17, Oepen discloses a bleeding control device (para [0080], para [0140]-[0149] and Figs. 1A-1B and 9A) comprising: 
an outer storage container housing (Figs. 1A-1B and 9A. In paragraph [0079] Oepen discloses that handle 12 of the embodiment as shown in Figs. 1A-1B can be used with the embodiment as shown in Fig. 9A or other embodiments. Handle 12 (Figs. 1A-1B), sheath 302 and sheath cover 360 (Fig. 9A) have been interpreted as the outer storage container housing); 
a resilient member arranged within the outer storage container housing (para [0059]: “The drive system can include a preloaded mechanical spring in place of a traditional electronic motor. The preloaded spring can be configured to release energy on command from the user so as to function similarly to a motor. Also, the drive system can be pressure based and can use a gas (e.g., air, oxygen, nitrogen, carbon dioxide, etc.) at an elevated pressure to provide a force to push the closure element or provide power for other aspects of the medical device. The pressure based drive system can use a pressure cartridge and plunger mechanism, for example.” (emphasis added)); 
wound blocking content arranged within the outer storage container housing (closure element 370 (Fig. 9A) for closing an opening in a blood vessel to stop bleeding, para [0140]); and 
an activator configured to activate the resilient member to deploy the wound blocking content from the outer storage container housing (para [0140]: “the button pad 344 can be manipulated by an operator of the device 300 in order to provide instruction data to the controller 346 that causes power to be transferred from the power source 340 to the drive system 315 for operation of the device 300.”)

Referring to claim 18, Oepen discloses the bleeding control device according to claim 17, wherein the wound blocking content comprises packed gauze or other absorptive material (para [0151]: “Moreover, the closure element can be coated with a polymer /drug coating so that a drug can aid in closing and sealing the opening in the blood vessel, such as a hemostatic drug. Also, a drug can be used for treating complications or infections.” Examiner notes that hemostatic drug absorb blood to form a clot, thus, hemostatic drug is an absorbent material).

Referring to claim 19, Oepen discloses the bleeding control device according to claim 17, further comprising a piston, wherein the compressed spring is configured to drive the piston to deploy the wound blocking content from the outer storage container housing when activated by the activator (Fig. 9A shows piston 350 is used to deploy the closure element 370, thus, Oepen inherently discloses the spring is pressed against the piston 350 to drive the piston 350. Extrinsic evidence, Jugenheimer et al. (US 2009/0149870) discloses compressed spring is configured to drive the piston 420 to deploy the closure element 10 (Fig. 8, para [0111]).

Referring to claim 20, Oepen discloses the bleeding control device according to claim 17, further comprising a stop 366 (Fig. 9A) configured to prevent the piston from moving beyond the stop in a longitudinal direction of the outer storage container housing (para [0116]: “The distal end 106 of the lumen 112 can include stoppers 166 that are configured for stopping the distal movement of the drive collar 150.” Para [0139]: “The stoppers 266 are shown to interact with the collar stabilizer 250; however, the stoppers 266 can be configured to interact with the drive collar 250. As the drive collar 250 is stopped at the end of the lumen 212 and carrier shaft 216, the closure element 270 can be released from the sheath 202.” Reference number 366 as shown in Fig. 9A is not disclosed, however, one of ordinary skill in the art will understand that feature 366 is a stoppers for stopping the distal movement of the drive collar 350.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771